Citation Nr: 1828776	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from May 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's PTSD resuls in occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). There is thus no prejudice to the Veteran in deciding this appeal.


II.  Increased Rating

Rules and Regulations

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

In a February 2011 private treatment note, the Veteran complained of intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  He stated he is hypervigilant, avoids crowds, and positions himself with his back to the wall when in a public place.  He reported he has a hard time trusting people.  The Veteran described sleep difficulties and nightmares.  He sees shadows in his peripheral vision.  The examiner reported the Veteran's PTSD symptoms have caused significant disturbances in all areas of his life because of his hypervigilance, hyperirritability, and isolating behaviors.  He is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he is not able to learn new tasks.  Due to the severity and chronicity of hit PTSD, he is totally and permanently disabled. 

During a December 2011 QTC examination, the examiner reported the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas.  The Veteran reported that since leaving the service he worked as a policeman, rail operator, and as an insurance salesman.  He described his relationships with his supervisors as good and relationship with his co-workers as good.  While performing his job, he had no lost any time from work.  The Veteran described symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintaining effective relationships. 

In a February 2013 claim for TDIU, the Veteran reported he worked for the metro transit authority from December 1983 to February 2013, and lost 6 months of time due to illness.  He asserted he cannot work due to his PTSD. 

An unsigned and undated employer information form indicates the Veteran worked for the Washington Metro Transit Authority from December 1983 to January 2013.  The Veteran retired.  

During an April 2013 QTC examination, the examiner reported the Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms.  The Veteran complained of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner stated the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment as evident by his work history and relationship history.  The Veteran's functional limitations are due to physical health.  His disability from PTSD impacted his employment transiently during stressful situation.  He stated he worked all his life until recently in spite of the PTSD symptoms even without treatment. 

In an April 2013 private treatment note, the examiner indicated the Veteran has nightmares and his sleep is poor.  He tries to stay busy at home, but is having problems finishing tasks because he has memory and concentration problems.  The psychologist opined the Veteran is totally disabled and unemployable.  

In a December 2016 PTSD disability benefits questionnaire, the examiner noted the Veteran is currently 70 percent disability for PTSD, stopped working in 2012.  The examiner noted he has difficulties being around people, even own family members.  The examiner reported the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas.  The Veteran reported working with the DC police Department for 2.5 years, selling insurance for 10 years, and driving for the DC Metro for 10 years.  The Veteran described himself has having tendencies towards violence in previous years, but he has learned to control his temper.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired abstract thinking due to contrast in symptoms, disturbances of motivation and mood, difficulty in establishing and maintaining effect work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner reported the Veteran's PTSD has contributed to job history and distancing marital relationship.  The examiner reported the Veteran took a year of sick leave in 2012 as he was experiencing anxiety, hyperirritability (several confrontations on job), problems with memory and concentration. 

VA treatment records are consistent with the examinations. 

Analysis

Finally, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD.  The preponderance of the evidence is against a finding that the Veteran has exhibited a total occupational and social impairment at any point during the appeal period.  The above summary indicates that the Veteran has had some social function during the period under appeal and, overall, has remaining functionality.  Considering all the lay and medical evidence, the Board finds that the preponderance of the evidence in against a fining that the Veteran's psychiatric impairment is total.  At all VA examinations he was alert, oriented to time and place, and exhibited normal speech and affect.  His symptoms do not interfere with his activities of daily living.  Even though he was noted to have a near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively in an April 2013 QTC examination, the examiner also noted the Veteran denied he was depressed, but described symptoms of unexplained tension, easily irritable, anger problems, and social limitation.  At no point did the Veteran report any persistent delusions or hallucinations, and the examiners noted no gross impairment in thought processes, communication, or behavior.  While he has exhibited persistent anger and irritability, he has not been found to be violent, or a danger to himself or others.  Thus, while he has exhibited a severe occupational and social impairment, the evidence of record shows that the Veteran has not exhibited a total occupational and social impairment throughout the appeal period.  In sum, the evidence does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.
III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, 'whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During the appeal period, the Veteran has been service-connected for PTSD rated as 70 percent disabling.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).

The Veteran occupational history is unclear.  In a February 2013 claim for TDIU, the Veteran reported he worked for the metro transit authority from December 1983 to February 2013, and lost 6 months of time due to illness.  He asserted he cannot work due to his PTSD.  However, in the December 2016 DBQ the Veteran reported working with the DC police Department for 2.5 years, selling insurance for 10 years, and driving for the DC Metro for 10 years.  

Nonetheless, in statements dated in February 2011 and April 2013 the private examiner specifically gave opinions indicating the Veteran was unemployable due to his PTSD. The Board recognizes that the April 2013 QTC examiner indicated the Veteran was not employable as the Veteran's PTSD only impacted his employment transiently during stressful situations.  The Veteran stated he worked all his life until recently in spite of the PTSD symptoms even without treatment.

The Board finds that when resolving reasonable doubt in favor of the Veteran, the evidence is in at least relative equipoise that he is unemployable due to his service-connected PTSD.  Therefore, entitlement to a TDIU is warranted.  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


